207 F.2d 784
Ozema C. PERRYMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 11755.
United States Court of Appeals Sixth Circuit.
October 12, 1953.

Appeal from the United States District Court for the Western District of Tennessee; Marion Speed Boyd, Judge.
Harry Jamerson, Memphis, Tenn., for appellant.
Millsaps Fitzhugh, U. S. Atty., Memphis, Tenn., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal has been considered on the record and on the briefs of the respective attorneys for the appellant and the appellee;


2
And it appearing, upon the basis of the findings of fact of the district judge, which are supported by substantial evidence and are not clearly erroneous, and upon the grounds stated in his conclusions of law, based upon supporting authority, notably Huckaby v. United States, 5 Cir., 196 F.2d 307, that proper conclusions of law were drawn;


3
The judgment of the district court sustaining the motion of the United States for summary judgment in its behalf and for a dismissal of appellant's complaint is affirmed.